Filed 10/19/15 P. v. Woods CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




THE PEOPLE,                                                                                  C078777

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. CRF132725,
                                                                                       CRF132969)
         v.

ANTHONY KEVIN WOODS II,

                   Defendant and Appellant.


         Around 12:35 a.m. on October 22, 2013, defendant Anthony Kevin Woods II
repeatedly punched his girlfriend in the head during an argument and then fled the house.
Defendant returned around 11:30 a.m., argued with his girlfriend, hit her again, and then
held a knife to her throat until her mother asked defendant to stop. Defendant and his
girlfriend were living together with their infant son at the time. Defendant explained his
behavior to an officer by stating that he was high on heroin and his girlfriend had been
high on methamphetamine.
         Defendant pled no contest to corporal injury resulting in a traumatic condition
upon a cohabitant and assault with a deadly weapon with a stipulation that he would be


                                                             1
placed on probation. The trial court placed defendant on three years’ probation in
accordance with the plea agreement.
       Defendant subsequently admitted violating his probation by being convicted in
Butte County of battery against the parent of his child. The trial court sentenced
defendant to a stipulated two-year state prison term, imposed various fines and fees, and
awarded 200 days of presentence credit (100 actual and 100 conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                   Robie, J.
We concur:



/s/
Blease, Acting P. J.



/s/
Nicholson, J.


                                              2